Winslow, J.
The appellant was the assignee under a voluntary assignment of The H. Penner Company, a manufacturing corporation, from May 16, 1893, until September 30,. 1893, when he was removed upon petition of a majority of the creditors. He filed his final account, in which he claimed $750 for his own compensation, and $1,000 as the compensation of his attorneys, besides ten per cent, commission upon about $5,000 worth of accounts collected by them. Objections being filed to these charges, the issues were referred for trial to W. J. McElroy, Esq., who, after a long, trial, reported that the sum of $500 was a fair and reasonable charge for the services of the assignee, and that $1,000' and five per cent, upon collections was a reasonable charge for the services of the attorneys. These allowances were confirmed by the court, and the assignee has appealed. The *656«order of confirmation must be affirmed. There was evidence to support it, and the referee and circuit judge were in far ■better position to judge of the reasonableness of the charges than this court. Even if the evidence of experts were all in excess of the sum allowed by the court, the court would not be absolutely bound by such evidence. Ford v. Ford, 88 Wis. 122.
By the Court.— Order affirmed.